DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 08/29/2022.

Title
The title of the invention “Calcination System with Thermal Energy Storage System” is not descriptive in line with the elected claims.  A new title is required that is clearly indicative of the invention to which the claims are directed e.g. “A material activation system with Thermal Energy Storage System”.

Election/Restriction
Applicant's election with traverse of   in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if restriction is not required between the claims in Group II and the claims in Group IV.  This is not found persuasive because:
GROUPS IV and II are related as process and apparatus for its practice. In the instant case “A method of material activation” of Group IV, it is foreseen that the process as claimed can be practiced by another and materially different apparatus by heating thermal storage medium using apparatus employing combustion-based energy thermal energy supply” or can be performed to produce mechanical power by applying thermal energy recovered from the material heating system in an organic Rankine cycle or Stirling engine cycle. 
The examiner has required restriction between product or apparatus claims Group II (Claims 6-25) and process claims Group IV (Claims 26-29). However, if subsequently any of the apparatus claim is found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. 
In view of the foregoing the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements filed 07/19//2022, 07/11/2022, 06/27/2022, 05/03/2022, 04/25/2022, 04/18/2022, 04/08/2022, 04/08/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 02/09/2022 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2022/0090827 A1 to MAGALDI et al. (MAGALDI, effective filing date 12/28/2018) in view of Non-Patent Literature MIT News (MIT dated 02/13/2019).

Re: Claim 6:
MAGALDI discloses:
A material activation system, comprising:
a thermal energy storage (TES) system (See Figs. 1-3bis: discloses thermal storage as described in ¶0072, ¶0073) configured to store thermal energy derived from an energy source (See Figs. 1-3bis: discloses heat source of electric resistance heating or heat exchangers 72, 70, or solar radiations as described in ¶0097, ¶0098, ¶0101), by:
heating a storage medium using energy from the energy source (See Figs. 1-3bis: ¶0090, ¶0097, ¶0101); and
circulating a non-combustive fluid through the heated storage medium (See Figs. 1-3bis:  ¶0098: discloses heat exchanger to circulate non-combustive fluid through the heated storage medium); and
a material heating system configured to:
receive thermal energy derived from the circulated non-combustive fluid (See Figs. 1-3bis: heating using heat exchangers 72, 70, or solar radiations as described in ¶0098, ¶0101); and
apply the received thermal energy to a raw material (saline water which is implied to operate desalination system as described in ¶0095) to produce an activated material (See Figs. 1-3bis: discloses received thermal energy is applied to desalination system).
Although MAGALDI discloses use of the material activation system in a desalination plant, MAGALDI is silent regarding further specific details of desalination plant, however it is known in the art that in a desalination plant the approach can be used to produce activated material sodium hydroxide, among other products. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure MAGALDI to include the teachings of MIT, because MIT explicitly teaches that this configuration provides the benefit of reusing sodium hydroxide can be used to pretreat seawater going into the desalination plant, which changes the acidity of the water, which helps to prevent fouling of the membranes used to filter out the salty water — a major cause of interruptions and failures in typical reverse osmosis desalination plants (MIT: See para 3).

Re: Claim 11:
MAGALDI modified by MIT discloses:
The material activation system of claim 6, modified MAGALDI discloses all the limitations of claim 6, and further comprising:
a recirculation system configured to:
recirculate an exhaust fluid output (MAGALDI: See Figs. 1-3bis:  exhaust fluid output of heat exchanger 72 via valve 73) from the material heating system (MAGALDI: See Figs. 1-3bis: material heating system 72, 70) to the TES system as an input (MAGALDI: See Figs. 1-3bis: exhaust fluid via 73 flows as an input of exhaust fluid to the TES system 72, 70).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2022/0090827 A1 to MAGALDI et al. (MAGALDI, effective filing date 12/28/2018) in view of Non-Patent Literature MIT News (MIT dated 02/13/2019) as applied to claim 6 above, combined with the following reasons.

Re: Claim 22:
MAGALDI modified by MIT discloses:
The material activation system of claim 6, modified MAGALDI discloses all the limitations of claim 6, and further discloses TES system is configured to provide the circulated non-combustive fluid  at a temperature wherein the TES system is configured to:
provide the circulated non-combustive fluid to the material heating system at a temperature within a range of from 600°C to 11000C (MAGALDI: ¶0019: discloses the bed of particles can include, or consist of, sand or other suitable material with high specific heat. In preferred configurations, the bed's particles reach accumulation temperatures about 600° C. and more preferably comprised in a range of about 700oC -1000° C, it is implied that non-combustive fluid would have a temperature within the range of 600oC to 1000oC).
MAGALDI further discloses that, several power sources can be used in different phases of the heating of fluidized bed, that is for different temperature ranges.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired temperature range of non-combustive fluid depending on the system requirement as a matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2022/0090827 A1 to MAGALDI et al. (MAGALDI, effective filing date 12/28/2018) in view of Non-Patent Literature MIT News (MIT dated 02/13/2019) as applied to claim 6 above, and further in view of U.S Publication number 2022/0228772 A1 to MURATA et al. (MURATA).

Re: Claim 23:
MAGALDI modified by MIT discloses:
The material activation system of claim 6, modified MAGALDI discloses all the limitations of claim 6, and further discloses a heat pump cycle having a non-combustive fluid, modified MAGALDI is silent regarding specific non-combustive fluid as claimed:
wherein the non-combustive fluid is carbon dioxide.
However, it is well known in the art to employ carbon-dioxide as a non-combustive fluid in a heat pump cycle such a heat pump is explicitly taught by MURATA (MURATA: See Fig.1: ¶0021-¶0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure heat pump of modified MAGALDI to include the teachings of MURATA, because MURATA teaches that this configuration provides the benefit of providing a heat storage system advantageous for preventing a decrease in energy consumption efficiency of a heat accumulating operation (MURATA: ¶0005).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2022/0090827 A1 to MAGALDI et al. (MAGALDI, effective filing date 12/28/2018) in view of Non-Patent Literature MIT News (MIT dated 02/13/2019) as applied to claim 6 above, and further in view of U.S Publication number 2009/0090109 A1 to MILLS et al. (MILLS).
Re: Claim 24:
MAGALDI modified by MIT discloses:
 The material activation system of claim 6, modified MAGALDI discloses all the limitations of claim 6, and that storage medium may be sand or other suitable material with high specific heat, modified MAGALDI is silent regarding specific material of using bricks claimed as:
wherein the storage medium includes brick.
However, MILLS teaches:
wherein the storage medium includes brick (MILLS: ¶0079-¶0082: discloses various materials may be used alone or mixed in as thermal storage material which may include bricks).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure heat pump of modified MAGALDI to include the teachings of MILLS, because MILLS teaches multiple options of thermal energy storage mediums and that this configuration provides the benefit of transfer heat energy quickly and efficiently (MILLS: ¶0084).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2022/0090827 A1 to MAGALDI et al. (MAGALDI, effective filing date 12/28/2018) in view of Non-Patent Literature MIT News (MIT dated 02/13/2019) as applied to claim 6 above, and further in view of EP 0794161 B1 to GUITIA (GUITIAN).

Re: Claim 25:
MAGALDI modified by MIT discloses:
The material activation system of claim 6, modified MAGALDI discloses all the limitations of claim 6, and that an electric resistive heater may be used in place of heat pump, modified MAGALDI is silent regarding:
wherein the material heating system includes one or more ceramic resistive heaters configured to provide additional heat to the raw material.
However, it is generally known in the art that resistive heaters are employed in thermal storages to provide additional heat during lean periods of solar energy, such a system is explicitly taught by PLAISTED (PLAISTED: See Fig. 2: ¶0110: electric element 220), although PLAISTED is silent regarding ceramic resistive heater, however it is well known in the art that ceramic resistive heaters are used in thermal energy accumulators, therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the material activation system of modified MAGALDI to include the teachings of GUITIAN, because GUITIAN teaches that use of ceramic resistive heaters to obtain high temperatures which would have provided similar benefits in the system of modified MAGALDI to optimize thermal energy (GUITIAN : See English Translation under claims).

Allowable Subject Matter and Prior Art

Claim (s) 7-10 and 12-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record fails to teaches the limitations of claims 6-10 and 12-21 in combination with base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 8, 2022